Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Request for Continued Examination and Amendment filed on 13 October 2020.  As directed by the Amendment, claims 1, 16, and 21 have been amended.  Claims 1-9, 16-19, and 21-27 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2020 has been entered.


Reasons for Allowance
Regarding claims 1, 16, and 21, the prior art of record, alone or in combination does not disclose each and every limitation of the claims as amended.

More specifically, claim 1 as currently amended recites 
[…] defining a plurality of rules; 
generating a graph of the plurality of rules, 
[…]
detecting anomalies by comparing system metrics relative to the rules;
 […]
wherein the defining occurs before the detecting. 

As argued by the Applicant in the Remarks filed on 13 October 2020, the previously cited art of record (Ge et al., (US 2011/0231704, hereinafter “Ge”) and Ambichl et al., (US 2017/0075749, hereinafter “Ambichl”), alone or in combination, do not teach or disclose the amended claim features of defining a plurality of rules; generating a graph of the plurality of rules, detecting anomalies by comparing system metrics relative to the rules and wherein the defining occurs before the detecting.
Ge and Ambichl are in the field of detecting and analyzing anomalies in a networking environment.  However, both references are directed to “root cause analysis” of detected anomalies – analyzing which detected anomalies may be the root begin with historical measurements of network metrics including identified anomalous measurements, and then determine and graph relationships between those anomalies to establish cause and effect relationships between them.  
The previously cited Ge and Ambichl references do not, alone or in combination, disclose or teach the amended features in which prior to network anomalies being detected, a plurality of rules are defined, followed by generating a graph of those rules, and then detecting anomalies in a network environment by comparing the measured system metrics to the plurality of defined rules.  These amended features were not found during a thorough search of the prior art.

For the remaining limitations of claim 1, the combination of Ge and Ambichl remains the most applicable prior art.
Regarding claim 1, Ge discloses [a] method for ranking detected anomalies, the method comprising: […] at least one second rule of the rules includes a pair of metrics, and a severity level for when conditions of the pair of metrics are both satisfied; (Ge, Fig. 8 reasoning rule graph depicts interconnected system events; Ge ¶ [0043] "the reasoning rule contains priority values [corresponds to severity level] for each edge of the reasoning rule."; "The higher the priority value, the more likely the root cause event is the actual root cause of the symptom event of interest.") the generating comprising: creating a plurality of nodes, each of the nodes corresponding to a metric of the plurality of rules; (Ge Fig. 8, the graph contains system events 415, 420, 425, 430, and 435; Ge ¶ [0016] "An example short-duration event [events are […] connecting, for each pair of metrics of each of the second rules, the corresponding pair of nodes with edges; (Ge Fig. 8, system events 415, 420, 425, 430, and 435 are interconnected with weighted edges 905, 910, 915, etc.) assigning each of the edges with an edge weight corresponding to the severity level of the rule that defined the edge; (Ge Fig. 8 and Ge ¶ [0043] "the reasoning rule contains priority values [corresponds to severity level] for each edge of the reasoning rule."; "The higher the priority value, the more likely the root cause event is the actual root cause of the symptom event of interest.") the severity level of each of the rules being selected from within a continuous range; (Ge Fig. 8, example priority levels (corresponding to severity levels) shown are drawn from the range of positive integers, including 20, 30, 35, 40, 45, and 50;) ranking the nodes of the graph based on the edge weights; (Ge ¶ [0044] "In some examples, event E 435 is selected as the root cause of symptom event graph 310 because it has the highest priority of 50.") and ranking detected anomalies based on the ranking of the nodes corresponding to the metrics associated with the detected anomalies. (Ge ¶¶ [0045-46] "Additionally or alternatively, the priority of a particular root cause event may depend on the number of event instances associated with the root cause event node.  Specifically, the priority of a root cause event node may be multiplied by the number of event instances associated with the root cause event node.  "Further still, root cause events may be selected based on the sum of priorities 

Ge does not disclose at least one first rule of the rules includes a single metric and a severity level for when a condition of the single metric is satisfied, or connecting, for each node corresponding to the single metric of each of the first rules, the corresponding each node to itself with an edge.
Ambichl teaches at least one first rule of the rules includes a single metric and a severity level for when a condition of the single metric is satisfied (Ambichl, Fig. 22a and ¶ [0249], "…a virtual self-loop causal connection 410c with very low causal factor 413c [causal factor corresponds to the severity level of the rule] may be introduced for event types that have, according to knowledge of the technical domain, typically no other root cause and are therefore the root cause of themselves.  An example for such an event type would be a ‘disc full’ event [this event corresponds to a rule with a single metric - is the disc full?] indicating a full hard disc, which from the view of a performance monitoring system has no visible root cause." [Note that the causal factor 413c for the "disc full" event is comparably low (0.001), reflecting that there will typically be no other root cause for this system event]) and connecting, for each node corresponding to the single metric of each of the first rules, the corresponding each node to itself with an edge; (Ambichl, Fig. 22a and ¶ [0249], "…a virtual self-loop causal connection 410c with very low causal factor 413c [causal factor corresponds to the severity level of the rule] may be introduced for event types that have, according to knowledge of the technical domain, typically no other root cause and 
Ambichl is analogous art, as it is in the field of using dependency graphs to analyze and predict network anomalies based on observed system events.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dependency graph of Ge with the self-looping single-metric system events of Ambichl, the benefit being that by assigning an edge connecting a single-metric event to itself, improved results may be obtained from some ranking algorithms, as cited by Ambichl at ¶¶ [0248-0249]:

To correct this unexpected results, a virtual self-loop causal connection 410c with a very low causal factor 413c may be introduced for event types that have, according to knowledge of the technical domain, typically no other root cause and are therefore the root cause of themselves. An example for such an event type would be a "disc full" event indicating a full hard disc, which from the view of a performance monitoring system has no visible root cause. The virtual self-loop allows the random surfer another departure variant from event 1. As a result, the calculated root cause probability of event 1 would be higher than the root cause probability of event 2, as expected according to the corresponding causal factors 413a and 413b.

As noted above, the cited references do not teach or disclose every element of amended claim 1.

	Claims 16 and 21 as currently amended recite similar limitations as amended claim 1, and are allowable for the same reasons presented above.

	For at least these reasons, independent claims 1, 16, and 21 are allowable over the prior art of record.  Claims 2-9, 17-19, and 22-27 are allowable by virtue of their dependence from their respective base claims.

	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-9, 16-19, and 21-27 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT R GARDNER/Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126